Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8-12, and 15-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 08/18/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered. 	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mushin et al. (USPGPUB No. 2018/0317826 A1, hereinafter referred to as Mushin) in view of Bennah et al. (USPGPUB No. 2014/0173336 A1, hereinafter referred to as Bennah) and further in view of Land (USPGPUB No. 2005/0097388 A1) and further in view of Mekad et al. (USPGPUB No. 2020/0073840 A1, hereinafter referred to as Mekad).
Referring to claim 1, Muhsin discloses a hot-swappable {hot swapped, [0356]} storage device {“docked portable patient monitor 102”, see Fig. 1a, [0090}, comprising:
a carrier configured {“monitoring hub 100”, see Fig. 1b, [0100]} to carry a plurality of storage components {“channel data board 316 or EPROM reader”, see Fig. [0100]};
a connector disposed {“medical connectors 900”, see Fig. 9a and 9b, [0112]} on the carrier and configured to be electronically connected {“connect to hub 1452”, see Fig. 14, [0121]} to a host end {host end “caregiver/connector” 1452, see Fig. 14, [0121]} for performing a data transfer operation {“receive channel data 1460” or send data (1458), see Fig. 14, [0121]};
a controller disposed in the carrier and coupled to the storage components {“monitoring hub 210”, see Fig. 2 [0125]}, wherein the controller detects a connection status between the connector and the host end {“standard USB, and docking station interface 310” including status updates typical to USB interfaces, see Fig. 3 [0100]}; and
a wireless communication interface disposed {“wireless communication mechanisms”, see Fig. 2 [0083]} on the carrier and determining whether to perform the data transfer operation {“user enters the PIN or other authentication code”, see Fig. 73 [0302]} with the host end according to the connection status {“begin pairing”, see Fig. 73 [0302]}, wherein the connection status is disconnected {“user may then disconnect the dongle from the medical network”, last 4 lines of Mushin [0331]}.
Mushin does not appear to explicitly disclose wherein the controller receives a repair request signal sent by the host end and makes the wireless communication interface perform a device connection operation  with the host end according to the repair request signal before the host end being disconnected with the connector 
Furthermore, Bennah discloses wherein the controller receives a repair request signal {“status field (223) indicating” (see Fig. 1), [0025] } sent by the host end {“on standby, or offline for repair”, last line [0025]} and makes the wireless communication interface perform a device connection operation {“detect failure 302”, see Fig. 3, [0058]} with the host end according to the repair request signal before the host end being disconnected with the connector {“transfer a data processing workload” step 306, see Fig. 3, [0060]}.
Mushin and Bennah are analogous art because they are from the same field of endeavor, communicating with server architecture. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mushin and Bennah before him or her, to modify Mushin’s “monitor 102” incorporating the functionality and detection of Bennah Figure 3.
The suggestion/motivation for doing so would have been to implement and detect a catastrophic loss or serious degradation of performance in one server in a data center with thousands of blade servers will trigger the automatic introduction of another server to continue the original server's workload (Bennah [0005]).
Therefore, it would have been obvious to combine Bennah with Mushin to obtain the invention as specified in the instant claim(s).
Furthermore, Land discloses: 
Wherein the controller detects a connection status continuously {“connected to crossbar switches 214”, see Fig. 2a, [0021]} between the connector and the host end after a device connection operation {“the serial connections 216… represents a group of connections”, see Fig. 2a, [0022]}; 
the device connection operation with the host end for performing the data transfer operation continuously {“six (*6) serial connections 216 are present between three (*3) peripheral device APs 216”, see Fig. 2a, [0022]} according to the repair request signal repair request signal “control functions and control the data flow” (last 9 lines of [0019])} before the host end being disconnected with the connector (said repair signal directed to “access ports, without changing those programs or affecting them except through transmission monitoring, transmission volume counting and transmission error detection”, see Fig. 2a, [0023] last 4 lines}; 
in response to the first peripheral device connecting to the first communication interface, the switch unit switches a connection {“all connections between a crossbar and an AP are fast serial connections 216”, see Fig. 2a, [0021]} between the first communication interface and the storage unit and a connection between the first communication interface and the second communication interface {“the serial connections 216… represents a group of connections”, see Fig. 2a, [0022]} according to whether the second peripheral device is connected to the second communication interface {“control signals or commands refer to signals that reprogram the access ports”, see Fig. 2a, [0023]}; 
in response to the first communication interface being connected to the storage unit {“six (*6) serial connections 216 are present between three (*3) peripheral device APs 216”, see Fig. 2a, [0022]}, the first peripheral device reads and writes the first data {“basic way data would move for a write operation. Data movement would be different for a read or other operations”, see Figs. 2-4, [0019] last 4 lines} of the storage unit according to the first protocol {“arrows in FIG. 1 indicate the basic way data would move for a write operation”, see Fig. 1, last 4 lines of [0019]}; and in response to the first communication interface being connected to the second communication interface {“he data crossbar 214 is controlled in-band by any sending AP”, see Fig. 2a, [0019]}, the first peripheral device extracts second data of the second peripheral device according to the second protocol {extracting inspecting “contain a command header in the data stream being sent to the Data Xbar 214”, see Fig. 2a, [0024]}. 
Mushin/Bennah and Land are analogous art because they are from the same field of endeavor, networked device communications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mushin/Bennah and Land before him or her, to modify Mushin/Bennah’s device incorporating Land’s “data distributor” and corresponding crossbars “102” (see Fig. 1) or “DATA xbars 214” (see Fig. 2).
The suggestion/motivation for doing so would have been to incorporate a crossbar that can be configured dynamically, allowing the crossbar configurations to change whenever necessary as required by the data distribution scheme (Land [0030] last 4 lines).
Therefore, it would have been obvious to combine Land with Mushin/Bennah to obtain the invention as specified in the instant claim(s).
Furthermore, Mekad discloses: 
wherein the controller comprises:
an input-output control component {“issue a root complex reset signal to multiple remote endpoint devices”, see Fig. 6, [0090]} coupled to the connector {“PCIe mating connector…”, see Fig. 6, [0091]} and configured to transfer a transfer data of a Peripheral Component Interconnect Express {“PCIe device 180”, see Fig. 6, [0091]};
a wireless signal processing component {“DPU 17 may be communicatively coupled” via an appropriate wireless signal processing component, see Fig. 2, [0040]} coupled to the wireless communication interface and configured to transfer a wireless transfer data {“communicatively coupled to… via Ethernet (wired or wireless)”, see Fig. 2, [0040}; and

a signal expander component coupled {“I/O expander 170”, see Fig. 6, [0081]} to the input/output control component {“configuration register 156”, see Fig. 6, [0100}, the wireless signal processing component and the storage components {“wireless mobile devices”, see Figs. 1 and 6, [0024]}, and the signal expander performs a transfer and receiving operation {“operate in either root complex mode or endpoint mode dynamically”, see Fig. 6, [0082]  of the transfer data or the wireless transfer data.{“access points”, see Fig. 1, [0024]}. 
Mushin/Bennah/Land and Mekad are analogous art because they are from the same field of endeavor, networked device communications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mushin/Bennah/Land and Mekad before him or her, to modify Mushin/Bennah/Land’s device incorporating “I/O expander 170” in  Mekad’s system 190 (Fig. 6 [0081]).
The suggestion/motivation for doing so would have been to incorporate input/output (I/O) expander unit to facilitate initially configuring the host unit interface of a data processing unit to operate in endpoint mode for the serial I/O connection, determine that the host unit interface of the data processing unit is to switch from operating in the endpoint mode to root complex for serial I/O connection ([000830] last 4 lines).
Therefore, it would have been obvious to combine Mekad with Mushin/Bennah/Land to obtain the invention as specified in the instant claim(s).

As per claim 4, the rejection of claim 1 is incorporated and Muhsin discloses wherein when the connector is disconnected from the host end, the wireless communication interface performs the data transfer operation with the host end {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 5, the rejection of claim 1 is incorporated and Muhsin discloses wherein the connector performs the data transfer operation with the host end via a Serial Attached SCSI or a Peripheral Component Interconnect Express {“network bridge”, see Fig. [0359], see Fig. 78}.

As per claim 6, the rejection of claim 2 is incorporated and Muhsin discloses wherein the controller comprises:
a detection component coupled to the connector and configured to detect the connection status of the connector and the host end {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 8, the rejection of claim 1 is incorporated and Muhsin discloses wherein the signal expander component {“medical network interface 7710 can expand”, see Fig. 78 [0323]} coupled to the connector and the wireless communication interface and configured to transfer a transfer data of a Serial Attached SCSI via the connector or transfer a wireless transfer data via a target controller component and the wireless communication interface {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 9, the rejection of claim 1 is incorporated and Muhsin discloses wherein the wireless communication interface performs the data transfer operation via visible light communication, wireless communication, or Bluetooth communication {“these devices by connecting to the hospital network 7750”, see Fig. 77b [0324]}.

Referring to claim 10-12, and 15-16 are apparatus claims reciting claim functional language corresponding to the device claim of claims 1, 4-6, 8 and 9, respectively, thereby rejected under the same rationale recited above.
Response to Arguments  
Applicant’s arguments, filed on 10/14/2022, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching I/O expander as recited in claim 1: US 10642764, US 10929320 AND US 20200345807.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184





/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184